Citation Nr: 1400176	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  08-32 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a heart disorder. 

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for hypertensive vascular disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Adrian Jackson, Counsel


INTRODUCTION


The Appellant is a veteran who served on active duty from November 1974 to November 1976 and from April 1980 to March 1982. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO). 

In January 2011, the Veteran testified at a personal hearing before an Acting Veterans Law Judge who is no longer employed at the Board.  The Veteran was offered another hearing with a Veterans Law Judge (VLJ) and given 30 days to respond, but since no response was received his right to another hearing is deemed waived.  A copy of the transcript is of record. 

In March 2011, September 2012, and May 2013, the Board remanded the claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.



REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

As noted above, the case has been remanded three times for additional medical opinion.  In the September 2012 remand, the Board noted that an August 2012 VA medical opinion did not address the Veteran's hypertensive vascular disease.  As such, the Board requested that a VA medical opinion be obtained for the Veteran's claim for entitlement to compensation under 38 U.S.C.A. § 1151 for hypertensive vascular disease. 

In an April 2013 VA addendum opinion, a VA physician was requested to provide a medical opinion regarding the 38 U.S.C.A. § 1151 claim for hypertensive vascular disease.  However, he failed to provide the requested opinion because a hypertension disability benefits questionnaire (DBQ) had not been completed for the Veteran.  The examiner stated that it was impossible to adequately evaluate the Veteran's history, physical examination and medical management for his hypertension, as well as the progression of the disease.  

In May 2013, the Board remanded the case to schedule the Veteran for a VA heart examination and DBQ, to assess the current nature and severity of his hypertension and to obtain a medical opinion on VA's role in diagnosing and treating the Veteran's hypertensive vascular disease.  The examination was conducted in August 2013 and the examiner provided clinical findings, medical definitions of hypertension, and conclusory opinions.  But the examiner did not provide sufficient rationale for the opinions given.  The United States Court of Appeals for Veterans Claims (Court) has held that the Board may not rely on a medical examiner's conclusory statements that lack supporting analysis.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (stating that Board may not assess probative value of "a mere conclusion by a medical doctor"); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning). 

In Stegall v. West, 11 Vet. App. 268 (1998), the Court also held that a Remand by the Court or the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  In order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  Therefore, the Board is again requesting a VA medical opinion, and if necessary, from another VA examiner. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain an additional opinion from the same examiner (if that examiner is available) who conducted the August 2013 independent examination.  If the same examiner is not available, then another examiner should be asked to provide a report.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination report. 

If an opinion cannot be provided without an examination of the Veteran, then the Veteran should be scheduled for an examination and any indicated studies should be performed. 

The examination report must address the following matters: 

a.) Did VA fail to properly diagnose and treat hypertensive vascular disease?

b.) If so, was the failure to diagnose and treat hypertensive vascular disease the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care?

c.) Did VA's failure to diagnose and treat hypertensive vascular disease proximately cause the continuance of natural progress of the disease?

A report of the examination should be prepared and associated with the Veteran's VA claims folder.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

2.  Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



